Citation Nr: 0529170	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  02-20 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for right eye blindness, 
claimed as secondary to radiation treatment for service-
connected lymphoepithelioma. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1947 to November 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).

The veteran testified at the RO before a local hearing 
officer in February 2003.  

The Board remanded this matter in March 2005.  


FINDING OF FACT

The radiation therapy for the veteran's service-connected 
lymphoepithelioma caused his right eye blindness.


CONCLUSION OF LAW

Right eye blindness s proximately due to or the result of 
radiation therapy for the veteran's service-connected 
lymphoepithelioma.  38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Factual Background

Service connection is currently in effect for postoperative 
scar, residual neoplasm lymphoepithelioma, left nostril, 
malignant and neoplasm lymphoepithelioma, metastatic in the 
submandibular node, currently rated as 10 percent disabling.

The veteran was found to have lymphoepithelioma of the left 
nostril and submandibular node while in service.  Following 
surgery, the veteran underwent radiation therapy for this 
disease.  The veteran maintains that his current right eye 
blindness is related to the radiation therapy received for 
his lymphoepithelioma.  

In an August 1985 letter, the veteran's private physician, 
Gaylord Knox, M.D., noted that the veteran had received 
radiation through each of two opposing ports that covered his 
neck and that one of the anterior ports was large enough to 
include part of the veteran's neck.  

Dr. Knox stated that the short-term effects of the radiation 
to the bones and joints was slight.  The longer-term effects 
were more difficult to evaluate because it was difficult to 
separate the effects of radiation from the effects of the 
aging process.  He noted that the veteran was first treated 
for symptoms of neck pain in 1971, which was some 23 years 
following the radiation therapy.  He observed that the 
veteran had been admitted to the hospital several times with 
neck and chest pain and finally in 1983 with a stroke (acute 
cerebrovascular accident).  

He stated that the development of degenerative disc disease; 
of arteriosclerosis; and of cerebrovascular accidents were 
part of the aging process.  He noted that they were also 
sometimes long term effects of high dosage radiation.  Dr. 
Knox stated that the problem the veteran was experiencing 
were those of the aging process.  He added, however, that the 
veteran's radiation could well have contributed to the rather 
early onset of these conditions.  

In a May 1986 report, J. Boulware, M.D., of the Columbia 
Radiation Oncologist Group opined that the veteran's dose of 
irradiation should not have had a significant likelihood of 
causing major complications.  He added that there was no 
source of evidence to suggest that the given dose had caused 
any significant incidence of major sequelae.  

Dr. Boulware added, however, that he could not say that the 
radiation had not contributed in any way to the veteran's 
degenerative disc disease.  The contribution, nonetheless, 
was minimal, but in light of the veteran's arteriosclerosis, 
"the radiation effect could not be absolutely denied."

In a March 6, 2002, letter, T. Whittle, M.D., the veteran's 
private physician, noted that the veteran had a chronically 
occluded right carotid artery where he had lost his eyesight 
on the right.  He noted that the veteran had a residual 50 
percent stenosis of his left common carotid artery bypass 
duplex on exam because his arteries were diffusely diseased, 
most likely from the previous radiation therapy to his neck 
arteries.  He stated that this was a known risk factor for 
plaque build up, and that the pattern of build up fit with 
the risk factor.  

In a March 25, 2002, letter, Dr. Whittle, indicated that he 
had seen the veteran in his office earlier that month.  He 
stated that the veteran had previously had radiation therapy 
and a new onset of vision loss in his right retina.  He 
opined that the radiation was possibly the cause for this 
problem.  

In May 2002, the veteran was afforded a VA examination.  The 
examiner noted that the veteran's chart had been reviewed.  
The veteran gave a history of a stroke affecting his right 
eye in June 2001, and of cataract surgery five years earlier.  
The examiner further observed that the veteran gave a history 
of radiation therapy for nasal cancer in the 1940's.  He also 
reported having non-insulin diabetes and hypertension.  

Physical examination revealed visual acuity, uncorrected at 
distance no light perception and 20/200 in the right and left 
eye, respectively.  Visual acuity uncorrected at near was no 
light perception and 20/40 in the right and left eye, 
respectively.  Visual acuity, best corrected at distance was 
no light perception and 20/20 in the left and right eye, 
respectively.  Diagnoses of pseudophakia and blindness right 
eye were rendered.  

After reviewing the veteran's chart the examiner observed 
that the veteran had had an evaluation by the Columbia 
Radiation Group in 1986, in which they felt there was no 
evidence of radiation effect at that time.  The examiner 
further noted that the veteran had a history or carotid 
disease, diabetes, and hypertension.  Based upon review of 
this information and the veteran having other risk factors, 
namely hypertension, diabetes, and carotid disease, the 
examiner concurred with the Radiation Study Group that the 
radiation was not a factor in the veteran's right eye 
disability.  

In a September 2002 letter, the veteran's private physician, 
G. Christensen, M.D., indicated that he had been caring for 
the veteran since January 2001.  He noted that since that 
time the veteran had had a small branch retinal artery 
occlusion and subsequently developed a central retinal artery 
occlusion in the right eye with vision limited to counting 
fingers.  He further observed that the veteran had undergone 
numerous evaluations to determine the source for the emboli 
which had caused the retinal artery occlusions and that no 
significant plaqueing in his arteries had been identified.  
He noted that the veteran had undergone previous radiation 
treatment for a lymphoepithelioma of the nostril metastatic 
to a submandibular node.  In the absence of other sources for 
the emboli, which had caused the branch artery occlusions, 
the radiation treatment was most likely the source for the 
vascular damage that caused the branch artery occlusion and 
central retinal artery occlusion in the right eye.  

At the time of his February 2003 hearing, the veteran 
testified that he did not suffer from hypertension or high 
blood pressure, and had never been treated for either.  He 
also testified as to having no cholesterol problem.  The 
veteran stated that he lost sight in his right eye in April 
2001.  He acknowledged having had a stroke in 1987, but 
contended that this had not affected his eye.  

In an April 2003 addendum, the May 2002 VA examiner indicated 
that he had reviewed the additional information forwarded by 
the veteran, including the letter from Dr. Christensen.  The 
examiner noted that after reading the September 2002 letter, 
wherein Dr. Christensen stated that no significant plaqueing 
in the arteries had been identified, a note dated January 16, 
2001, from Retinal Consultants of Carolina, in which it was 
stated that the veteran's history was significant for 
previous coronary artery bypass surgery, and left carotid 
endarterectomy.  

The VA examiner wrote that his opinion was unaltered by the 
September 2002 letter.  He observed that the September 2002, 
letter stated that no significant plaqueing had been 
identified, it did not state that no plaqueing had been 
identified.  He further noted that the mere fact that the 
veteran had had coronary artery bypass surgery and left 
carotid endarterectomy indicated that he had vascular disease 
throughout his entire body, which could be the source of his 
embolic episodes.  

In a July 2003 letter, Dr. Whittle stated that the veteran 
had a pattern of atherosclerosis throughout the carotid neck 
arteries consistent with radiation injury to the arteries.  
This was also the result of his blindness in his eyes, the 
right side being completely gone.  He noted that the neck 
artery on the left side continued to slowly progress with 
atherosclerosis in the common carotid artery.  He indicated 
that because of his known previous radiation therapy, this 
was felt to be the cause of his atherosclerosis and his 
blindness.  

The Board then sought an independent medial opinion.  In 
September 2004, a report was prepared by the Director of the 
Division of Cardiology for Advocate Lutheran General 
Hospital, J. Lakier, M.D.

Dr Lakier observed that the veteran was diagnosed with 
lymphoepithelioma in 1948 and received approximately 2700 
Rads of radiation to the neck area.  He noted that after 
service the veteran had "multiple issues" including 
degenerative joint disease of the spine.  He presented in 
August 1971 with a cervical disc syndrome, and had a cervical 
disc excision and insertion of the iliac bone graft done.  He 
was readmitted in April 1972 with pain in his lower back and 
right leg.  A herniated disc was diagnosed and surgery was 
performed for relief of lower back pain in July 1972.  

Dr Lakier further observed that a December 1975 letter from 
Dr. Henderson indicated that some of the veteran's pain was 
due to radiation therapy received to his neck region in 1948, 
following excision of the malignant tumor.  He noted that 
this would not be a realistic explanation for the lumbar 
discomfort.  He observed that the veteran was seen on 
numerous occasions for epistaxis and headaches.  He noted 
that the veteran had a coronary angiogram-normal ejection 
fraction of 54 percent in 1983.  

Dr. Lakier also observed that in July 1985, the veteran was 
seen with complaints of disabilities on the right side 
secondary to ataxia and hemiparesis from a stroke, which 
occurred in April of that year.  The veteran also had chronic 
chest pain.  He further observed that in April 1985 there was 
a diagnosis of mild congestive heart failure with paroxysmal 
nocturnal dyspnea and orthopnea, recent cerebral vascular 
accident, and atherosclerotic cardiovascular disease with 
carotid artery disease.  He also noted that a 1985 
electrocardiogram revealed normal sinus rhythm with artifact 
due to muscle contraction and no substantial abnormalities.  

Dr. Lakier further noted that in October 1994, the veteran 
was found to have occlusive coronary artery disease, and had 
a left heart catheterization which showed that his native 
vessels were occluded but his saphenous vein grafts were 
patent.  His ejection fraction was 40 percent.  A carotid 
angiogram showed severe stenosis of the left carotid artery 
and the veteran underwent a left carotid endarterectomy in 
October 1994.  

Dr. Lakier also noted that between 1985 and 2001 carotid 
artery disease was diagnosed and that a May 2001 MRI of the 
carotid arteries reportedly showed less than 50 percent 
stenosis of the left common carotid with probable occlusion 
of the right common carotid artery.  He also observed that in 
a November 2001 report, the following diagnoses were 
mentioned:  congestive heart failure, r/o myocardial 
infarction; hypertension; gout; coronary artery disease, 
status post myocardial infarction and coronary artery bypass 
grafting; and carotid artery occlusion.  He also noted that 
further angioplasty and stenting of the carotid vessels were 
performed in May 2004.  He further observed that the veteran 
had evidence of renal failure in December 2001 and January 
2002.  

Dr. Lakier summarized that the veteran had had 
lymphoepithelioma of the nasal area with metastasis to the 
submandibular and neck lymph nodes and received 2700 Rads of 
radiation therapy to the region.  He further noted that the 
veteran developed degenerative disc disease of the cervical 
and lumbar spine in his early 40's, and that he had evidence 
of vascular disease involving at least the carotid and 
coronary arteries.  He also observed that the presence of 
carotid artery occlusive disease could be the nidus for the 
renal artery emboli.  

He stated that although the neck radiation might have 
potentially caused premature degenerative cervical disc 
disease and accelerated carotid disease, it could not be 
considered responsible for lumbar degenerative disc disease 
or coronary artery occlusive disease.  The latter two 
conditions developed in a similar time frame as the neck 
problems.  Dr. Lakier did not believe that there was greater 
than a 50 percent chance of the radiation therapy causing the 
vascular damage.  

In a November 2004 addendum, Dr. Lakier commented that with 
respect to the conflicting medical opinions that not all the 
physicians had the full picture, and some ignored remote 
pathology such as lower back problems and generalized 
cardiovascular disease in making a determination that the 
radiation therapy to the thyroid was an important contributor 
to the veteran's problems.  He stated that if these 
considerations were taken into account, it was apparent that 
pathology existed remote from the area irradiated.  
Consequently the radiation was unlikely to have played an 
"important" role in the veteran's generalized medical 
problems.  

Service Connection Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board further notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Analysis

There is no evidence or contention that the claimed right eye 
disability was directly incurred in service, rather, it is 
argued that the it was secondary to the service connected 
radiation treatment during service.

The evidence in favor of the veteran's claim includes the 
August 1985 letter from Dr. Knox, the May 1986 report from 
Dr. Boulware, the March 2002 letters from Dr. Whittle, and 
Dr. Christensen's January 2001 letter.  As Dr. Lakier noted, 
these opinions were often based on an incomplete or somewhat 
inaccurate history.  

The evidence against the claim includes the May 2002 VA 
examiner's opinion.  The opinion, however, was reportedly 
based on the May 1986 report by Dr. Boulware.  Dr. Boulware's 
opinion, however, concluded that the radiation effect could 
not be absolutely denied.  

Finally, the independent medical opinions from Dr. Lakier, 
also weighs against a link between the eye disability and the 
in-service radiation.  Dr. Lakier's opinions, however, leave 
open the possibility of such a relationship.  He did not find 
a greater than a 50 percent chance that the radiation therapy 
causing the vascular damage.  However, the Board notes that 
for  a veteran to prevail in his claim the evidence must only 
be in equipoise.  In his November 2004 addendum, Dr. Lakier 
did not rule out the radiation effect, but stated only that 
it was "unlikely" to have played an "important" role in 
the veteran's generalized medical problems.  There is no 
requirement, however, that the service-connected disability 
play an "important" role, in order to grant service 
connection.

As just described, all of the opinions contain some 
problematic elements.

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, at 54 (1990).  While the evidence does not 
overwhelmingly support the grant of service connection for 
right eye blindness secondary to radiation treatment for 
service-connected lymphoepithelioma, it cannot be stated that 
the preponderance of the evidence is against the claim of 
service connection for right eye blindness secondary to 
radiation treatment for service-connected lymphoepithelioma.  

Resolving reasonable doubt in favor of the veteran, service 
connection is warranted for right eye blindness secondary to 
radiation treatment for service-connected lymphoepithelioma.


ORDER

Service connection for right eye blindness secondary to 
radiation treatment for service-connected lymphoepithelioma 
is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


